Mr. Justice Pigott
(dissenting) : I concur with the majority of the court in holding that an unpatented mining claim is real property subject to the lien of a docketed judgment, that the holder of such a lien is not am adverse claimant within the meaning of congressional legislation, and that the conveyance of an unpatented mining claim is not an abandonment. The complaint is, I think, defective in the particulars adverted ¡:o in the opinion, and, if they had been pointed out or even suggested in this court I should not hesitate to concur in the judgment of affirmance, But neither party has suggested that the complaint is wanting in substance because the allegations which this court deems necessary have been omitted therefrom. In their briefs and arguments counsel do not intimate that the *355complaint is insufficient for want of the averments mentioned, ■ — on the contrary, all the arguments are devoted to the question whether the complaint in other respects fails to state facts sufficient to constitute a cause of action. So far as the present appeal is concerned, this court should, I think, examine the complaint for thel purpose of determining whether it is obnoxious to the specific objections urged, and should not affirm the judgment below upon a point not made, but practically waived, in this court. It would be eminently just,and proper in reversing the judgment to call attention to the seeming defect, so that upon remand appropriate steps might be taken, the complaint being susceptible of amendment according to- the facts. But the complaint is now held to be insufficient, and the judgment is affirmed, because of a defect not relied upon by the respondents. It is true that in Wilson v. Harris, 21 Montana, 374 (54 Pac. 46), a complaint was declared to be insufficient upon a ground not specifically relied on by the defendants; but that was a very different case from the one at bar, and there the judgment was reversed and a new. trial ordered on appeal by the defendants, thereby affording an opportunity for amendment.
I am therefore constrained to dissent from Hie judgment of affirmance.